Exhibit 10.60

April 24, 2007

Mr. J. Marvin MaGee

320 – 225 Merton Street

Toronto, Ontario

M4S 3H1

Dear Marvin:

In recognition of your value and contribution as a Powerwave Vice President, we
would like to provide you with reasonable financial certainty to enable you to
concentrate on the growth and well being of Powerwave Technologies during your
tenure with the Company.

As part of your executive benefits, we are providing you with this Severance
Agreement, which provides that you will receive the severance benefits outlined
below if in anticipation of, or within eighteen (18) months following a “Change
in Control” of the Company, your employment is involuntarily terminated without
“Cause”, or if you voluntarily terminate your employment for “Good Reason”. The
terms “Change in Control”, “Cause” and “Good Reason” are defined in the
attachment. Under this Severance Agreement your severance benefit is eighteen
(18) months lump-sum pay at the rate of your then current annual salary for the
year in which the termination occurs. This amount shall be subject to applicable
federal, state and local tax withholdings and will be paid within fifteen
(15) days following your termination of employment, or fifteen (15) days
following the Company’s receipt of an executed release of claims, whichever is
later.

Additionally, the Company will pay for existing group employee benefit coverage
continuation under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) as provided by the Company’s group Agreements for eighteen (18) months
following the calendar month of your termination at regular employee rates.

Further, the Company will provide you with access to executive outplacement for
eighteen (18) months. Outplacement will include the Executive Package at Lee
Hecht Harrison or a comparable outplacement provider.

Benefits under this Agreement will require you to sign a Release and return the
signed original to Powerwave. Please note that nothing in this agreement is
intended to alter your employment status and that your employment with the
Company remains on an “at-will” basis.

It is our hope that these provisions demonstrate to you our commitment and
appreciation for your commitment to Powerwave.

Respectfully,

 

/s/ Ronald J. Buschur

  Ronald J. Buschur   President and CEO  

Attachment: Definitions



--------------------------------------------------------------------------------

ATTACHMENT – DEFINITIONS

A) Change in Control

“ Change in Control” shall mean the occurrence of any of the following events:

 

  1) The acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
of the beneficial ownership of more than fifty percent (50%) of the outstanding
securities of the Company;

 

  2) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

  3) The sale, transfer or other disposition of all or substantially all of the
assets of the Company;

 

  4) A complete liquidation or dissolution of the Company; or

 

  5) Any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from the persons holding those securities immediately prior
to such merger.

B) Cause

Cause” shall mean any of the following:

 

  1) The continued, unreasonable refusal or omission by you to perform any
material duties required of him by the Company, if such duties are consistent
with duties customary for your position;

 

  2) Any material act or omission by you involving malfeasance or gross
negligence in the performance of your duties to, or material deviation from any
of the policies or directives of, the Company;

 

  3) Conduct by you which constitutes the breach of any statutory or common law
duty of loyalty to the Company; including the unauthorized disclosure of
material confidential information or trade secrets of the Company; or

 

  4) Any illegal act by you which materially and adversely affects the business
of the Company or any felony committed by you, as evidenced by conviction
thereof, provided that the Company may suspend you with pay while any allegation
of such illegal or felonious act is investigated.

C) Good Reason

“Good Reason” shall mean any of the following, without your written consent, but
if you do not resign within nine (9) months of the occurrence of an event
(1)-(6) as listed below, you will have consented and acquiesced to the event
which shall not thereafter constitute “good reason”:

 

  1) A reduction by the Company in your compensation that is not made in
connection with an across the board reduction of all the Company’s executive
salaries;



--------------------------------------------------------------------------------

  2) A reduction by the Company of your benefits from those you were entitled to
immediately prior to the resignation of employment that is not made in
connection with an across the board reduction of all the Company’s offered
benefits;

 

  3) The failure of the Company to obtain an agreement from any successor to the
Company, or purchaser of all or substantially all of the Company’s assets, to
assume this Agreement;

 

  4) Your assignment to duties which reflect a material adverse change in
authority, responsibility or status with the Company or any successor;

 

  5) Your relocation to a location more than 30 miles from the location where
you were regularly assigned to immediately prior to your resignation of
employment;

 

  6) A failure by the Company to pay any portion of your compensation within ten
(10) days of the date due.